     Case 3:20-cv-02028-DMS-RBB Document 4 Filed 10/27/20 PageID.77 Page 1 of 13



1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   ANDRE RIDER,                                    Case No.: 3:20-cv-02028-DMS-RBB
     CDCR #T-13317,
12
                                        Plaintiff,   ORDER:
13
                         vs.                         1) GRANTING MOTION TO
14
                                                     PROCEED IN FORMA PAUPERIS
15                                                   [ECF No. 2]
     D. SANCHEZ, Correctional Officer; R.
16   OWENS, Correctional Sergeant; A.                AND
17   SILVA, Correctional Officer; A.
     MIRANDA, Correctional Lieutenant; M.            2) DISMISSING CLAIMS FOR
18   POLLARD, Correctional Warden,                   FAILING TO STATE A CLAIM
19                                   Defendants.     PURSUANT TO 28 U.S.C. § 1915(e)(2)
                                                     AND § 1915A(b)
20
21
22         Plaintiff Andre Rider, currently incarcerated at Richard J. Donovan Correctional
23   Facility (“RJD”) in San Diego, California has filed a civil rights complaint pursuant to 42
24   U.S.C. § 1983. Plaintiff has not paid the filing fees required by 28 U.S.C. § 1914(a), but
25   instead has filed a Motion to Proceed In Forma Pauperis (“IFP”) pursuant to 28 U.S.C.
26   § 1915(a). See ECF No. 2.
27   ///
28   ///
                                            1
                                                                             3:20-cv-02028-DMS-RBB
     Case 3:20-cv-02028-DMS-RBB Document 4 Filed 10/27/20 PageID.78 Page 2 of 13



1    I.    IFP Motion
2          All parties instituting any civil action, suit or proceeding in a district court of the
3    United States, except an application for writ of habeas corpus, must pay a filing fee of
4    $400.1 See 28 U.S.C. § 1914(a). The action may proceed despite a plaintiff’s failure to
5    prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
6    § 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007). However,
7    prisoners who are granted leave to proceed IFP remain obligated to pay the entire fee in
8    “increments” or “installments,” Bruce v. Samuels, __ U.S. __, 136 S. Ct. 627, 629
9    (2016); Williams v. Paramo, 775 F.3d 1182, 1185 (9th Cir. 2015), and regardless of
10   whether their action is ultimately dismissed. See 28 U.S.C. § 1915(b)(1) & (2); Taylor v.
11   Delatoore, 281 F.3d 844, 847 (9th Cir. 2002).
12         Section 1915(a)(2) also requires prisoners seeking leave to proceed IFP to submit a
13   “certified copy of the trust fund account statement (or institutional equivalent) for ... the
14   6-month period immediately preceding the filing of the complaint.” 28 U.S.C.
15   § 1915(a)(2); Andrews v. King, 398 F.3d 1113, 1119 (9th Cir. 2005). From the certified
16   trust account statement, the Court assesses an initial payment of 20% of (a) the average
17   monthly deposits in the account for the past six months, or (b) the average monthly
18   balance in the account for the past six months, whichever is greater, unless the prisoner
19   has no assets. See 28 U.S.C. § 1915(b)(1); 28 U.S.C. § 1915(b)(4). The institution having
20   custody of the prisoner then collects subsequent payments, assessed at 20% of the
21   preceding month’s income, in any month in which his account exceeds $10, and forwards
22   those payments to the Court until the entire filing fee is paid. See 28 U.S.C. § 1915(b)(2);
23   Bruce, 136 S. Ct. at 629.
24
25
26   1
       In addition to the $350 statutory fee, civil litigants must pay an additional administrative
27   fee of $50. See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court
     Misc. Fee Schedule, § 14 (eff. June 1, 2016). The additional $50 administrative fee does
28   not apply to persons granted leave to proceed IFP. Id.
                                             2
                                                                                3:20-cv-02028-DMS-RBB
     Case 3:20-cv-02028-DMS-RBB Document 4 Filed 10/27/20 PageID.79 Page 3 of 13



1          In support of his IFP Motion, Plaintiff has submitted a copy of his CDCR Inmate
2    Statement Report as well as a Prison Certificate completed by a trust account official at
3    RJD. See ECF No. 2 at 4‒7; 28 U.S.C. § 1915(a)(2); S.D. Cal. CivLR 3.2; Andrews, 398
4    F.3d at 1119. These documents show he carried an average monthly balance of $54.18,
5    maintained $54.17 in average monthly deposits to his trust account for the 6-months
6    preceding the filing of this action, but had an available balance of only $.30 to his credit
7    at the time of filing. See ECF No. 2 at 5.
8          Therefore, the Court GRANTS Plaintiff’s Motion to Proceed IFP (ECF No. 2) and
9    assesses his initial partial filing fee to be $10.84 pursuant to 28 U.S.C. § 1915(b)(1).
10   However, the Court will direct the Secretary of the CDCR, or her designee, to collect this
11   initial filing fee only if sufficient funds are available in Plaintiff’s account at the time this
12   Order is executed. See 28 U.S.C. § 1915(b)(4) (providing that “[i]n no event shall a
13   prisoner be prohibited from bringing a civil action or appealing a civil action or criminal
14   judgment for the reason that the prisoner has no assets and no means by which to pay the
15   initial partial filing fee.”); Bruce, 136 S. Ct. at 630; Taylor, 281 F.3d at 850 (finding that
16   28 U.S.C. § 1915(b)(4) acts as a “safety-valve” preventing dismissal of a prisoner’s IFP
17   case based solely on a “failure to pay ... due to the lack of funds available to him when
18   payment is ordered.”). The remaining balance of the $350 total fee owed in this case must
19   be collected by the agency having custody of the prisoner and forwarded to the Clerk of
20   the Court pursuant to 28 U.S.C. § 1915(b)(2).
21   II.   Screening pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b)
22         A.     Standard of Review
23         Because Plaintiff is a prisoner and is proceeding IFP, his Complaint requires a
24   preliminary screening pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A(b). Under these
25   statutes, the Court must sua sponte dismiss a prisoner’s IFP complaint, or any portion of
26   it, which is frivolous, malicious, fails to state a claim, or seeks damages from defendants
27   who are immune. See Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en banc)
28   (discussing 28 U.S.C. § 1915(e)(2)); Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th Cir.
                                              3
                                                                                 3:20-cv-02028-DMS-RBB
     Case 3:20-cv-02028-DMS-RBB Document 4 Filed 10/27/20 PageID.80 Page 4 of 13



1    2010) (discussing 28 U.S.C. § 1915A(b)). “The purpose of [screening] is ‘to ensure that
2    the targets of frivolous or malicious suits need not bear the expense of responding.’”
3    Nordstrom v. Ryan, 762 F.3d 903, 920 n.1 (9th Cir. 2014) (quoting Wheeler v. Wexford
4    Health Sources, Inc., 689 F.3d 680, 681 (7th Cir. 2012)).
5          “The standard for determining whether a plaintiff has failed to state a claim upon
6    which relief can be granted under § 1915(e)(2)(B)(ii) is the same as the Federal Rule of
7    Civil Procedure 12(b)(6) standard for failure to state a claim.” Watison v. Carter, 668
8    F.3d 1108, 1112 (9th Cir. 2012); see also Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th
9    Cir. 2012) (noting that screening pursuant to § 1915A “incorporates the familiar standard
10   applied in the context of failure to state a claim under Federal Rule of Civil Procedure
11   12(b)(6)”). Rule 12(b)(6) requires a complaint to “contain sufficient factual matter,
12   accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,
13   556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 556 U.S. 544, 570
14   (2007)); Wilhelm, 680 F.3d at 1121.
15         “Courts must consider the complaint in its entirety,” including “documents
16   incorporated into the complaint by reference” to be part of the pleading when
17   determining whether the plaintiff has stated a claim upon which relief may be granted.
18   Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007); Schneider v. Cal.
19   Dep’t of Corrs., 151 F.3d 1194, 1197 n.1 (9th Cir. 1998); see also Fed. R. Civ. P. 10(c)
20   (“A copy of a written instrument that is an exhibit to a pleading is a part of the pleading
21   for all purposes.”).
22         B.     Plaintiff’s Allegations
23          On September 1, 2019, Defendant Sanchez “came to Facility ‘A’ yard” and
24   informed Plaintiff that he had been “selected” to give a “urinalysis test.” (Compl. at 7.)
25   Plaintiff told Sanchez that he should not be on the “mandatory drug testing list” but
26   claims Sanchez told him “I don’t have time to answer any bullshit question right now.”
27   (Id.) Plaintiff alleges Sanchez informed him that if he refused to take the test, an “RVR
28
                                              4
                                                                                 3:20-cv-02028-DMS-RBB
     Case 3:20-cv-02028-DMS-RBB Document 4 Filed 10/27/20 PageID.81 Page 5 of 13



1    115 will be written.” (Id.) Plaintiff agreed to take the test but asked to speak to the
2    Sergeant. (See id. at 7-8.)
3          Sanchez told the “tower officer to open” Plaintiff’s cell, “asked Plaintiff to step out
4    [of] the cell, and turn and face the cell door.” (Id. at 8.) Sanchez put Plaintiff in
5    handcuffs and told Plaintiff he was “a real asshole and that Plaintiff was always causing a
6    lot of bullshit around here.” (Id.) Plaintiff claims Sanchez then tried to force him to take
7    the urinalysis test “in a very dirty, unclean area.” (Id.)
8          When Plaintiff asked again to speak to a sergeant, he alleges Sanchez responded by
9    “intentionally throw[ing] Plaintiff to the ground, real hard.” (Id.) Plaintiff claims
10   Sanchez knew he uses a walker or cane and when he asked for a walker or cane, Sanchez
11   purported responded that he did not care and continued calling Plaintiff names. (See id.)
12   Sanchez, with another officer, picked Plaintiff up off the floor and conducted the
13   urinalysis test. (See id.)
14         Plaintiff alleges he was “suffering pain from being thrown to the ground” and
15   asked to “go to medical.” (Id. at 9.) However, Sanchez told him “not right now.” (Id.)
16         On September 9, 2019, Defendant Silva was “assigned to Plaintiff’s case” as an
17   “assistant to inmates for serious rules violation.” (Id. at 10.) Plaintiff claims Silva told
18   him that he would “be the only one to handle the investigation” regarding Plaintiff’s
19   RVR. (Id.) Plaintiff alleges Silva refused to interview Plaintiff’s witnesses which
20   “would have made a difference in the outcome of Plaintiff’s RVR 115 hearing.” (Id.)
21         On October 1, 2019, Silva and Defendant Miranda, the hearing officer, “conspired”
22   prior to the hearing to find Plaintiff guilty of the rules violation. (Id. at 10-11.) Plaintiff
23   claims Miranda told him “I’m going to believe my officers, over all inmates” and found
24   him guilty. (Id. at 11.) As a result of the guilty finding, Plaintiff lost thirty (30) days of
25   yard privileges and lost ninety (90) days of good time credit. (See id.)
26         Plaintiff seeks declaratory relief, “general damages according to proof,” punitive
27   damages, compensatory damages, and attorney fees. (Id. at 14.)
28
                                              5
                                                                                 3:20-cv-02028-DMS-RBB
     Case 3:20-cv-02028-DMS-RBB Document 4 Filed 10/27/20 PageID.82 Page 6 of 13



1          C.     42 U.S.C. § 1983
2          “To establish § 1983 liability, a plaintiff must show both (1) deprivation of a right
3    secured by the Constitution and laws of the United States, and (2) that the deprivation
4    was committed by a person acting under color of state law.” Tsao v. Desert Palace, Inc.,
5    698 F.3d 1128, 1138 (9th Cir. 2012); see also Rawson v. Recovery Innovations, Inc., No.
6    19-35520, __ F.3d __, 2020 WL 5405684, at *3 (9th Cir. Sept. 9, 2020) (“Pursuant to
7    § 1983, a defendant may be liable for violating a plaintiff’s constitutional rights only if
8    the defendant committed the alleged deprivation while acting under color of state law.”).
9          D.     Eighth Amendment claims
10         As an initial matter, Finally, the Court finds Plaintiff’s Complaint contains
11   “sufficient factual matter, accepted as true,” to state an Eighth Amendment claim against
12   Sanchez for relief that are “plausible on its face,” Iqbal, 556 U.S. at 678, and therefore,
13   sufficient to overcome the “low threshold” set for sua sponte screening pursuant to 28
14   U.S.C. §§ 1915(e)(2) and 1915A(b). See Wilhelm, 680 F.3d at 1123; Iqbal, 556 U.S. at
15   678; Thomas v. Ponder, 611 F.3d 1144, 1150 (9th Cir. 2010) (“To prove a violation of
16   the Eighth Amendment a plaintiff must ‘objectively show that he was deprived of
17   something “sufficiently serious,” and make a subjective showing that the deprivation
18   occurred with deliberate indifference to the inmate’s health or safety.’” (citing Farmer v.
19   Brennan, 511 U.S. 825, 837, 844 (1994)); Hudson v. McMillian, 503 U.S. 1, 5 (1992)
20   (unnecessary and wanton infliction of pain violates the Cruel and Unusual Punishments
21   Clause of the Eighth Amendment); Wilkins v. Gaddy, 559 U.S. 34, 37 (2010) (per
22   curiam) (for claims arising out of the use of excessive physical force, the issue is
23   “whether force was applied in a good-faith effort to maintain or restore discipline, or
24   maliciously and sadistically to cause harm.”).
25         E.     Fourteenth Amendment Due Process Claims
26         Plaintiff also claims that he was denied due process with respect to the issuance of
27   a rules violation report and the disciplinary proceeding arising from the report. (See
28   Compl. at 9-11.) Plaintiff alleges Silva refused to listen to his witnesses and Miranda
                                             6
                                                                               3:20-cv-02028-DMS-RBB
     Case 3:20-cv-02028-DMS-RBB Document 4 Filed 10/27/20 PageID.83 Page 7 of 13



1    told him that was going to find him guilty regardless of Plaintiff’s testimony. (See id.)
2    As a result of the guilty finding, Plaintiff lost thirty (30) days of yard privileges and lost
3    ninety (90) days of good time credit. (See id.)
4          The Fourteenth Amendment provides that “[n]o state shall ... deprive any person of
5    life, liberty, or property, without due process of law.” U.S. Const. amend. XIV, § 1. “The
6    requirements of procedural due process apply only to the deprivation of interests
7    encompassed by the Fourteenth Amendment’s protection of liberty and property.” Bd. of
8    Regents v. Roth, 408 U.S. 564, 569 (1972). “To state a procedural due process claim, [a
9    plaintiff] must allege ‘(1) a liberty or property interest protected by the Constitution; (2) a
10   deprivation of the interest by the government; [and] (3) lack of process.’” Wright v.
11   Riveland, 219 F.3d 905, 913 (9th Cir. 2000) (quoting Portman v. Cnty. of Santa Clara,
12   995 F.2d 898, 904 (9th Cir. 1993)).
13         A prisoner is entitled to certain due process protections when he is charged with a
14   disciplinary violation. Serrano v. Francis, 345 F.3d 1071, 1077 (9th Cir. 2003) (citing
15   Wolff v. McDonnell, 418 U.S. 539, 564-571 (1974)). “Such protections include the rights
16   to call witnesses, to present documentary evidence and to have a written statement by the
17   fact-finder as to the evidence relied upon and the reasons for the disciplinary action
18   taken.” Id. These procedural protections, however, “adhere only when the disciplinary
19   action implicates a protected liberty interest in some ‘unexpected matter’ or imposes an
20   ‘atypical and significant hardship on the inmate in relation to the ordinary incidents of
21   prison life.’” Id. (quoting Sandin v. Conner, 515 U.S. 472, 484 (1995)); Ramirez v.
22   Galaza, 334 F.3d 850, 860 (9th Cir. 2003).
23         Although the level of the hardship must be determined on a case-by-case basis, and
24   “[i]n Sandin’s wake the Courts of Appeals have not reached consistent conclusions for
25   identifying the baseline from which to measure what is atypical and significant in any
26   particular prison system,” Wilkinson v. Austin, 545 U.S. 209, 223 (2005), courts in the
27   Ninth Circuit look to:
28
                                              7
                                                                                3:20-cv-02028-DMS-RBB
     Case 3:20-cv-02028-DMS-RBB Document 4 Filed 10/27/20 PageID.84 Page 8 of 13



1          1) whether the challenged condition ‘mirrored those conditions imposed upon
           inmates in administrative segregation and protective custody,’ and thus
2
           comported with the prison’s discretionary authority; 2) the duration of the
3          condition, and the degree of restraint imposed; and 3) whether the state’s
           action will invariably affect the duration of the prisoner’s sentence.
4
5    Ramirez, 334 F.3d at 861 (quoting Sandin, 515 U.S. at 486-87); see also Chappell v.
6    Mandeville, 706 F.3d 1052, 1064-65 (9th Cir. 2013). Only if the prisoner alleges facts
7    sufficient to show a protected liberty interest must courts next consider “whether the
8    procedures used to deprive that liberty satisfied Due Process.” Ramirez, 334 F.3d at 860.
9          Plaintiff’s due process claims require sua sponte dismissal pursuant to 28 U.S.C.
10   § 1915(e)(2)(B)(ii) and 28 U.S.C. § 1915A(b)(1) because he fails to allege facts sufficient
11   to show that the deprivations he suffered as a result of his disciplinary conviction, i.e., 90
12   days of lost good time credit and 30 days of yard privileges, see Compl. at 11, imposed
13   the type of “atypical and significant hardships” required by Sandin to invoke liberty
14   interests entitled to Wolff’s procedural safeguards. Sandin, 515 U.S. at 484; see e.g.,
15   Salinas v. Montgomery, No. 3:19-cv-0744-AJB-RBB, 2019 WL 2191349, at *5 (S.D.
16   Cal. May 21, 2019) (finding allegations that inmate was “assessed a good-time credit loss
17   of 90 days” insufficient to show atypical and significant hardship); Cal. Code Regs., tit.
18   15 § 3044(f)(2) (explaining “Privilege Group C” “privileges and non-privileges”);
19   Sanchez v. Miller, 2016 WL 536890, at *5 (S.D. Cal. 2016) (concluding that time-limited
20   “C-status deprivations” did not constitute hardship that is “atypical and significant ‘in
21   relation to the ordinary incidents of prison life.’”) (quoting Sandin, 515 U.S. at 484),
22   report and recommendation adopted, 2016 WL 524438 (S.D. Cal. 2016); Randle v.
23   Melendrez, 2017 WL 1197864, at *4 (C.D. Cal. 2017) (finding “four months in
24   administrative segregation as a result of the false RVR,” during which plaintiff was
25   deprived of contact visits, “packages, canteen, unrestricted yard, phone calls and personal
26   property” insufficient to implicate a protected liberty interest under Sandin), report and
27   recommendation adopted, 2017 WL 1199719 (C.D. Cal. 2017)).
28   ///
                                             8
                                                                               3:20-cv-02028-DMS-RBB
     Case 3:20-cv-02028-DMS-RBB Document 4 Filed 10/27/20 PageID.85 Page 9 of 13



1          Therefore, the Court finds that Plaintiff has failed to allege a Fourteenth
2    Amendment due process claim upon which relief may be granted.
3          F.     Personal Liability ‒ Defendants Owens & Pollard
4          Plaintiff alleges that Defendant Owens was the “Facility Program [Sergeant]”
5    whose duty is to “oversee and enforce the CDCR written rules by policy and procedures.”
6    (See Compl. at 9.) Plaintiff also names M. Pollard, RJD Warden “under CDCR post
7    order and responsibility.” (Id. at 6.) Plaintiff claims he filed an administrative grievance
8    regarding the claims in the Complaint, but Pollard denied his appeal at the second level of
9    review. (See id. at 11, 23-24.)
10         But simply “‘[r]uling against a prisoner on an administrative complaint does not
11   cause or contribute to the violation.’” Ellington v. Clark, 2010 WL 3001427, at *2 (E.D.
12   Cal. Jul. 29, 2010) (quoting George v. Smith, 507 F.3d 605, 609 (7th Cir. 2007)). And a
13   prison official’s allegedly improper processing of grievances or appeals, without more,
14   does not provide an independent basis for section 1983 liability. See Ramirez, 334 F.3d at
15   860 (prisoners do not have a “separate constitutional entitlement to a specific prison
16   grievance procedure.”) (citation omitted); Davis v. Penzone, 2017 WL 8792541, at *5 (D.
17   Ariz. July 25, 2017) (prison administrators and other supervisors are not per se liable for
18   an alleged violation of a prisoner’s federal constitutional rights simply by failing to grant
19   his “grievances or grievance appeals.”). Thus, because Plaintiff alleges Defendants
20   Owens and Pollard’s only involvement was their failure to intervene or correct the
21   alleged due process violations, he fails to state a claim against them as well. See 28
22   U.S.C. § 1915(e)(2); § 1915A(b); Iqbal, 556 U.S. at 677 (“Absent vicarious liability, each
23   Government official, his or her title notwithstanding, is only liable for his or her own
24   misconduct.”); Moreno v. Ryan, 2017 WL 2214703, at *3 (D. Ariz. May 19, 2017)
25   (failure to intervene on the prisoner’s behalf to remedy the allegedly unconstitutional
26   underlying behavior does not by itself amount to an independent or freestanding
27   constitutional violation for purposes of § 1983).
28   ///
                                             9
                                                                               3:20-cv-02028-DMS-RBB
     Case 3:20-cv-02028-DMS-RBB Document 4 Filed 10/27/20 PageID.86 Page 10 of 13



1          H.     Heck Bar
2          Finally, the Court cautions Plaintiff that even if he can allege additional facts
3    sufficient to plausibly show Defendants violated his due process rights with respect to his
4    RVR and disciplinary conviction, he may not be able to proceed with these claims.
5          “Federal law opens two main avenues to relief on complaints related to
6    imprisonment: a petition for writ of habeas corpus, 28 U.S.C. § 2254, and a complaint
7    under ... 42 U.S.C. § 1983.” Muhammad v. Close, 540 U.S. 749, 750 (2004) (per curiam).
8    “Challenges to the validity of any confinement or to particulars affecting its duration are
9    the province of habeas corpus; requests for relief turning on circumstances of
10   confinement may be presented in a § 1983 action.” Id. (internal citation omitted). A
11   prisoner’s claims are within the core of habeas corpus if they challenge the fact or
12   duration of his conviction or sentence. Nettles v. Grounds, 830 F.3d 922, 934 (9th Cir.
13   2016) (en banc); Ramirez, 334 F.3d at 858.
14         In Heck v. Humphrey, the United States Supreme Court held that a section 1983
15   claim cannot proceed when “a judgment in favor of the plaintiff would necessarily imply
16   the invalidity of his conviction or sentence.” Heck, 512 U.S. at 486-87. Accordingly, “a
17   state prisoner’s [section] 1983 action is barred (absent prior invalidation)—no matter the
18   relief sought (damages or equitable relief), no matter the target of the prisoner’s suit
19   (state conduct leading to conviction or internal prison proceedings)—if success in that
20   action would necessarily demonstrate the invalidity of confinement or its duration.”
21   Wilkinson v. Dotson, 544 U.S. 74, 81-82 (2005). Heck requires the plaintiff in a § 1983
22   action “first … to prove that his conviction had been invalidated in some way.”
23   McDonough v. Smith, 139 S. Ct. 2149, 2157 (2019) (citing Heck, 512 U.S. at 486). “This
24   favorable-termination requirement, the Court explained, applies whenever ‘a judgment in
25   favor of the plaintiff would necessarily imply’ that his prior conviction or sentence was
26   invalid.” Id. (quoting Heck, 512 U.S. at 487).
27         Heck’s bar applies in the prison disciplinary context if the “defect complained of
28   by [Plaintiff] would, if established, necessarily imply the invalidity of the deprivation of
                                             10
                                                                               3:20-cv-02028-DMS-RBB
     Case 3:20-cv-02028-DMS-RBB Document 4 Filed 10/27/20 PageID.87 Page 11 of 13



1    [his] good-time credits[,]” Edwards v. Balisok, 520 U.S. 641, 646 (1997); Nonnette v.
2    Small, 316 F.3d 872, 875 (9th Cir. 2002), and if the restoration of those credits
3    “necessarily” would “affect the duration of time to be served.” Muhammed, 540 U.S. at
4    754; see also Nettles, 830 F.3d at 929 n.4 (“Heck applies only to administrative
5    determinations that ‘necessarily’ have an effect on ‘the duration of time to be served.’ ”
6    (citations omitted)); Ramirez, 334 F.3d at 856 (“[T]he applicability of [Heck’s] favorable
7    termination rule turns solely on whether a successful § 1983 action would necessarily
8    render invalid a conviction, sentence, or administrative sanction that affected the length
9    of the prisoner’s confinement.”).
10         Here, a judgment in Plaintiff’s favor would necessarily imply the invalidity of his
11   disciplinary conviction and his subsequent credit loss. See Edwards, 520 U.S. at 648
12   (finding prisoner’s claims for declaratory relief and money damages “based on
13   allegations of deceit and bias on the part of the decisionmaker … necessarily imply the
14   invalidity of the punishment imposed, [and are] not cognizable under § 1983.”).
15         Therefore, should Plaintiff chose to proceed by amending his complaint, he must
16   not only address the Fourteenth Amendment pleading deficiencies identified above, but
17   also allege that the disciplinary conviction which serves as the basis of this § 1983 suit
18   has already been “reversed on direct appeal, expunged by executive order, declared
19   invalid by a state tribunal authorized to make such determination, or called into question
20   by a federal court’s issuance of a writ of habeas corpus.” Heck, 512 U.S. at 487.
21         F.     Leave to Amend
22         Because the Court has determined that some of Plaintiff’s claims survive the sua
23   sponte screening process, the Court will give Plaintiff the opportunity to either: (1)
24   notify the Court of the intent to proceed with his Eighth Amendment claims against
25   Sanchez; or (2) file an amended pleading correcting all the deficiencies of pleading
26   identified by the Court in this Order. Plaintiff must choose one of these options within
27   forty-five (45) days from the date this Order is filed. If Plaintiff chooses to proceed as to
28   his claims against Sanchez only, the Court will issue an Order directing the U.S. Marshal
                                             11
                                                                               3:20-cv-02028-DMS-RBB
     Case 3:20-cv-02028-DMS-RBB Document 4 Filed 10/27/20 PageID.88 Page 12 of 13



1    to effect service of his Complaint on Sanchez and dismiss the remaining claims and
2    defendants.
3    III.   Conclusion and Orders
4           For the reasons explained, the Court:
5           1.     GRANTS Plaintiff’s Motion to Proceed IFP pursuant to 28 U.S.C. § 1915(a)
6    (ECF No. 2).
7           2.     ORDERS the Secretary of the CDCR, or her designee, to collect from
8    Plaintiff’s trust account the $10.84 initial filing fee assessed, if those funds are available
9    at the time this Order is executed, and forward whatever balance remains of the full $350
10   owed in monthly payments in an amount equal to twenty percent (20%) of the preceding
11   month’s income to the Clerk of the Court each time the amount in Plaintiff’s account
12   exceeds $10 pursuant to 28 U.S.C. § 1915(b)(2). ALL PAYMENTS MUST BE
13   CLEARLY IDENTIFIED BY THE NAME AND NUMBER ASSIGNED TO THIS
14   ACTION.
15          3.     DIRECTS the Clerk of the Court to serve a copy of this Order on Kathleen
16   Allison, Secretary, CDCR, P.O. Box 942883, Sacramento, California, 94283-0001.
17          4.     The Court DISMISSES all claims against Defendants Owens, Silva,
18   Miranda, and Pollard for failing to state a claim pursuant to 28 U.S.C. § 1915(e)(2) and
19   § 1915A(b).
20          5.     The Court GRANTS Plaintiff forty-five (45) days leave from the date of this
21   Order in which to either: (1) notify the Court of the intention to proceed with the claims
22   against Sanchez only; or (2) file an Amended Complaint which cures all the deficiencies
23   of pleading noted. Plaintiff’s Amended Complaint must be complete in itself without
24   reference to his original pleading. Defendants not named and any claims not re-alleged in
25   the Amended Complaint will be considered waived. See S.D. CAL. CIVLR 15.1; Hal
26   Roach Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989)
27   (“[A]n amended pleading supersedes the original.”); Lacey, 693 F.3d at 928 (noting that
28   claims dismissed with leave to amend which are not re-alleged in an amended pleading
                                              12
                                                                                3:20-cv-02028-DMS-RBB
     Case 3:20-cv-02028-DMS-RBB Document 4 Filed 10/27/20 PageID.89 Page 13 of 13



1    may be “considered waived if not repled.”).
2          6.    The Clerk of Court is directed to mail Plaintiff a court approved civil rights
3    complaint form to use if he chooses to file an amended pleading.
4          IT IS SO ORDERED.
5    Dated: October 27, 2020
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           13
                                                                             3:20-cv-02028-DMS-RBB
